Title: To James Madison from John Dawson, 18 December 1800
From: Dawson, John
To: Madison, James


Dear Sir!
City of Washington Decr. 18. 1800.
The votes of all the states are now assertaind except Kentucky and Tennessee, of which a doubt does not exist—there will be 73 for Jefferson, and the same number for Burr.
It then becomes our duty to select—the feds have it in contemplation to support the latter, not from a wish to elect him, but to prevent a choice by withholding a majority of the states, as Vermont will be divided and Maryland may—in that situation how are we to act? The constitution appears to me defective—who is to be president? In short, what is to become of our goverment?
On these and other points which grow out of the subject I will thank you for your sentiments at large, for altho the attempt will effectually damn them, such is the spirit of party and unwillingness to surrender power, that I do believe that They will make it. Yrs. with much esteem
J Dawson.
